FILED

UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO

G' AUG 18 2019
_GREETINES | 2 és

hid TCHGE LL R. ELFERS

Goed DAY TO THE CLERK OF THE oLEM

LAM wRrTING AND REQUESTING TO IMPOSE Ly PoNn
THE CLERK OF THE COURT TO (HAVE TFHE LEGAL
FORMS 28 t45,C $2255 SENT 70 MICHHEL TF,
NISSEN S50 THAT HE CAN GET S7ARTED WITH
THE ZINITTAL FHASE OCF FRLLZNE OuT THE
| Moron 70 BE PRESENTED TO THE FEDERAL DIsTRIcT
COURT IN A TIMELY AND FASHIONABLE MANNEL,
| ALSO INCLUDED LS A REQUEST OR
CHANGE oF AADRESS THAT wile. BE LIsTED
BELOW S0 SIR (ICHAEL JT NZBEN wt KECLEVE
Ald. LEGAL_ CoRRESPONPENCES DPIRETLY FROM
THE FEDERAL DISTRICT Co#kT, MR Mrevael ys.
NISSEN  SZINWCERELS AND GREFULY /ASFRECLATES
YouR TEME ON FHS MATTER. MR /PILCHAELT ,
TSSEN LOOKS FPRIWARD 7D FECLEVZEKNG SAZID

| FRRMS DN A TIMELY AND FROPER MANNER,

NEVY ADDRESS LISTED GEZo se NESTECTI FueLyv SuBIITTEN

MR MICHAEL. VY. NISSEN
WEETSTER NO! O15 08/5)
_CLBOLA CouniTY CORRECTIONS CENTER
_PesT OF Face GX , 354°

MILAN, NEW MEXTCo $702]

P.S-A Form FoR A DrReeT— APPEAL oF TUDLEMENTAND SENTINCE
“FO UNITED STATES CoutT OF APPEALS. THANK you!

 
MR MICHAEL NrssEN AND CO.
Reers7be No! 0250815)

Pasvr procr me — iui RR c
OST OF FIrce ) S4o
es i UNITED STATES

MILAN NM $7021
AUG 18 2019

MITCHELL R. ELFERS
CLERK
wSTRICT OF NEW MEXKrceo
UNITED STATES COURTHOUSE
333 LOMAS Bivd Nw
ALB UGUERQ ve NM ¥ 7102.

sad fal jpifted aff vaffapegyfee) ofiriificfiifej if

 
